UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 10-6830


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

DUAN A. SOMERS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:00-cr-00360-TSE-4)


Submitted:   August 26, 2010                 Decided:   September 7, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Duan A. Somers, Appellant Pro Se. Michelle C. Brice, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Duan    A.    Somers    appeals   the    district   court’s    order

denying reconsideration of its previous order granting Somers’

18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction.

The district court’s order reducing Somers’ sentence was entered

on March 20, 2008.            In August 2008, Somers filed a motion for

reconsideration of that order, that the district court denied.

As   the      district       court     lacked    the     authority    to     grant

reconsideration of its previous order, United States v. Goodwyn,

596 F.3d 233 (4th Cir. 2010), cert. denied, 2010 WL 2151021

(U.S.   June    28,    2010),    we    affirm   the    district   court’s    order

denying reconsideration.             We dispense with oral argument as the

facts   and    legal       contentions   are    adequately   presented      in   the

materials before the court and argument would not aid in the

decisional process.

                                                                         AFFIRMED




                                          2